Your excellency Mr. Volkan Bozkir, President of the 75th session of the United Nations General Assembly;
The Secretary-General of the United Nations, Antonio Guterres;
Distinguished Heads of States and Governments;
Honourable Ministers;
Heads of intergovernmental and other organisations;
Excellencies;
Distinguished ladies and gentlemen.
Let me join the previous speakers in congratulating Your Excellency Mr. Volkan Bozkir on the assumption of the presidency of the 75th regular session of the United Nations General Assembly.
I Am optimistic that your excellency’s wealth of knowledge and experience as a diplomat and parliamentarian will indeed serve us well during the 75th session.
I wish to also extend Zambia’s sincere appreciation to His Excellency Prof. Tijjani Muhammad-Bande for his able leadership during the 74th session.
Mr. President,
The theme for this session, “the future we want, the United Nations we need: reaffirming our collective commitment to multilateralism-confronting COVID-19 through effective multilateral action” presents us an opportunity to evaluate the existing multilateral approaches to address the challenges affecting our peoples.
The COVID-19 pandemic has not only decimated economies and exacerbated poverty, but it has also shown us how interconnected and interdependent our world is, and how we must work together to respond effectively to these challenges that confront us today.
Under these circumstances, an opportunity has manifested itself on the need to maximise our comparative advantages, as well as share expertise, innovations and indigenous knowledge to be utilised for the betterment of our people’s livelihoods. I remain confident that with concerted efforts and unity of purpose, together we can conquer this pandemic on a global scale.
The post-coronavirus landscape will require urgent action to guarantee recovery and to lay a solid foundation for a better world.
Accordingly, Zambia supports the calls for major interventions such as: (I) debt relief and or cancellation for developing Member States; (II) enhanced collaboration in research for the vaccination and cure of COVID-19; and (III) mobilisation of resources from the local and international community.
Mr. President,
Prior to the onset of COVID-19, young people were already three times more likely to be unemployed compared to their adult counterparts. As the pandemic pushes the global economy into a deeper crisis, the young generation is once again at risk to disproportionately bear the brunt of mass unemployment and under-protection.
In this regard, I wish to share that the Zambian Government launched a multi sectoral youth empowerment programme to support the young entrepreneurs. The multi-sectoral approach has helped ensure that programmes and activities to empower and create employment opportunities for the youth are mainstreamed across all sectors.
Mr. President,
In 2015, we the members of the UN pledged to leave no one behind and shift world onto a path of sustainable development prosperity for all. This commitment is indeed still alive to most of us.
Although the road before us is laden with challenges, we should neither waiver, nor surrender to any cynicism on the accelerated implementation of the 2030 Agenda for Sustainable Development.
For its part, the Government of the Republic of Zambia, working closely with the and other key stakeholders such as the private sector and civil societies developed the national SDGS coordination framework to guide the implementation, monitoring and reporting on SDGS and integrated it into the country’s national development plan.
Mr. President,
Zambia remains supportive of international efforts aimed at the peaceful resolution of conflicts through advocacy and support shown for peacekeeping missions. Zambia remains an active player in peacekeeping and peacebuilding operations in the region.
In this regard, we would like to urge the United Nations to remain resolute in its duty of protecting these vulnerable persons, and to redouble its efforts to bring about a more peaceful world. This is the bedrock of the UN foundation, as espoused by its Charter.
Mr. President,
As we mark the 75th anniversary of this, our great institution, we cannot but conclude that, the United Nations’ importance and continued relevance to mankind is beyond question. It is in this context that we need to revitalize it so that it can fulfil the ideals for which it was established.
I thank you.